                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 5:20-bk-02735-RNO
Frank J Spalletta AKA Frank Joseph      : Chapter 13
Spalletta                               : Judge Robert N. Opel II
Lori A Spalletta AKA Lori Anne          : *******************
Spalletta                               :
Debtor(s)                               :
                                        :
                                        :
U.S. Bank National Association, as
                                        :
Trustee for Structured Asset Securities
                                        :
Corporation,Mortgage Pass-Through
                                        :
Certificates, Series 2006-EQ1
                                        :
Movant                                  :
                                        :
       v.                               :
                                        :
Frank J Spalletta AKA Frank Joseph      :
Spalletta                               :
Lori A Spalletta AKA Lori Anne          :
Spalletta                               :
Charles J DeHart, III, Trustee          :
Respondents                             :

     OBJECTION OF U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
     STRUCTURED ASSET SECURITIES CORPORATION, MORTGAGE PASS-
    THROUGH CERTIFICATES, SERIES 2006-EQ1 TO CONFIRMATION OF THE
                  AMENDED PLAN (DOCKET NUMBER 32)

       U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation,

Mortgage Pass-Through Certificates, Series 2006-EQ1 ("Creditor") by and through its

undersigned counsel, objects to the confirmation of the currently proposed First Amended

Chapter 13 Plan ("Plan") filed by Frank J Spalletta AKA Frank Joseph Spalletta and Lori A

Spalletta AKA Lori Anne Spalletta (collectively, ''Debtor'') as follows:

   1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

       commonly known as 3341 Shady Oaks Drive, Saylorsburg, PA 18353 ("Property").




20-019117_JDD1


Case 5:20-bk-02735-RNO         Doc 33 Filed 03/02/21 Entered 03/02/21 11:43:24              Desc
                               Main Document    Page 1 of 4
   2. Creditor has filed Proof of Claim number 3 in the amount of $37,203.08. This amount

       includes a pre-petition arrearage in the amount of $3,967.94.

   3. Debtor's Amended Plan proposes to pay Creditor’s claim through the Plan in the amount

       of $22,500.00 at 6.00% interest. This treatment complies with a settlement agreement

       between Creditor and Debtor, however the total payment amount reflected in the Plan is

       inaccurate. Creditor calculates the total payment amount at $26,099.00, over a 60-month

       plan.

   4. As a result, Debtor's Plan represents an impermissible modification of Creditor's claim

       and a violation of 11 U.S.C. §§1322 and 1325.


       WHEREFORE, Creditor respectfully requests that the Court deny the confirmation of the

Debtor's currently proposed Amended Plan.


                                                    Respectfully submitted,

                                                    /s/ Adam B. Hall
                                                    Adam B. Hall, Esquire (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Adam B.
                                                    Hall.
                                                    Contact email is abh@manleydeas.com




20-019117_JDD1


Case 5:20-bk-02735-RNO        Doc 33 Filed 03/02/21 Entered 03/02/21 11:43:24               Desc
                              Main Document    Page 2 of 4
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 5:20-bk-02735-RNO
Frank J Spalletta AKA Frank Joseph      : Chapter 13
Spalletta                               : Judge Robert N. Opel II
Lori A Spalletta AKA Lori Anne          : *******************
Spalletta                               :
Debtor(s)                               :
                                        :
                                        :
U.S. Bank National Association, as
                                        :
Trustee for Structured Asset Securities
                                        :
Corporation,Mortgage Pass-Through
                                        :
Certificates, Series 2006-EQ1
                                        :
Movant                                  :
                                        :
       v.                               :
                                        :
Frank J Spalletta AKA Frank Joseph      :
Spalletta                               :
Lori A Spalletta AKA Lori Anne          :
Spalletta                               :
Charles J DeHart, III, Trustee          :
Respondents                             :

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of U.S. Bank

National Association, as Trustee for Structured Asset Securities Corporation, Mortgage Pass-

Through Certificates, Series 2006-EQ1 to the Confirmation of the Amended Plan was served on

the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Charles J DeHart, III, Chapter 13 Trustee, 8125 Adams Drive, Suite A, Hummelstown, PA
   17036, dehartstaff@pamd13trustee.com

   Patrick James Best, Attorney for Frank J Spalletta and Lori A Spalletta, 18 North 8th Street,
   Stroudsburg, PA 18360, patrick@armlawyers.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March 2, 2021:


20-019117_JDD1


Case 5:20-bk-02735-RNO          Doc 33 Filed 03/02/21 Entered 03/02/21 11:43:24              Desc
                                Main Document    Page 3 of 4
  Frank J Spalletta AKA Frank Joseph Spalletta and Lori A Spalletta AKA Lori Anne Spalletta,
  490 Shady Oaks Drive W., Saylorsburg, PA 18353

  Frank J Spalletta AKA Frank Joseph Spalletta and Lori A Spalletta AKA Lori Anne Spalletta,
  3341 Shady Oaks Drive, Saylorsburg, PA 18353

  PHH Mortgage Services, 1 Mortgage Way, Mount Laurel, NJ 08054



DATE: __03/02/2021_________________
                                                 /s/ Adam B. Hall
                                                 Adam B. Hall, Esquire (323867)
                                                 Sarah E. Barngrover (323972)
                                                 Manley Deas Kochalski LLC
                                                 P.O. Box 165028
                                                 Columbus, OH 43216-5028
                                                 Telephone: 614-220-5611
                                                 Fax: 614-627-8181
                                                 Attorneys for Creditor
                                                 The case attorney for this file is Adam B.
                                                 Hall.
                                                 Contact email is abh@manleydeas.com




20-019117_JDD1


Case 5:20-bk-02735-RNO      Doc 33 Filed 03/02/21 Entered 03/02/21 11:43:24              Desc
                            Main Document    Page 4 of 4
